Pezman, J. Claimant seeks to recover the sum of $511.80 for certain items of hardware furnished to various departments of government of the State of Illinois. On May 19, 1965, Mr. L. D. Ryan, a Vice-President of the claimant corporation, testified in behalf of claimant concerning the original invoice tickets bearing signatures of State employees totalling $503.86. On June 17,1966, a stipulation was entered into by and between claimant and respondent establishing that the invoices were not paid because of the lapse of appropriations. That agreement establishes that the amount the respondent owes to claimant is $503.86. This Court has routinely held that, where an appropriation for the biennium from which a claim should have been paid had lapsed, it will enter an order for the amount due to claimant. Claimant is hereby awarded the sum of $503.86.